DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/2/2021 which amended claims 21, 23, and 34 and cancelled claims 26, 32, 33, and 37-40. Claims 21-25, 27-31, and 34-36 are currently pending.  

Allowable Subject Matter
Claims 21-25, 27-31, and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the component is treated to suppress EUV plasma-induced contaminant release or atomic hydrogen or other radicals induced defectivity, and wherein the component is disposed in a reticle mini environment within the patterning device environment, and wherein the component is a patterning device support, a clamp, a fiducial, an encoder, a patterning device masking apparatus, a patterning device masking apparatus motion/control module, a radiation beam uniformity adjustment apparatus, a patterning device exchange apparatus, a patterning 
Regarding claim 34, the prior art of record, either alone or in combination, fails to teach or render obvious a patterning device disposed in the patterning device environment and configured to interact with the radiation beam and generate the patterned radiation beam; and a component disposed in a reticle mini environment within the patterning device environment, wherein the component is treated to suppress EUV plasma-induced contaminant release or atomic hydrogen or other radicals induced defectivity, and wherein the component is a patterning device support, a clamp, a fiducial, an encoder, a patterning device masking apparatus, a patterning device masking apparatus motion/control module, a radiation beam uniformity adjustment apparatus, a patterning device exchange apparatus, a patterning device actuator, a gas exhaust system, a contaminant seal configured to isolate a volume for the patterning device from a relative vacuum or low-pressure environment, or a housing of the relative vacuum or low-pressure environment. These limitations in combination with the other limitations of claim 34 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Van Herpen et al. (US PGPub 2008/0011967, Van Herpen hereinafter) discloses a component configured for use in a patterning device environment including a 
Sligte et al. (DE 102015203160, Sligte hereinafter; English translation included 7/23/2020 Office Action) discloses wherein the coating has a high-recombination coefficient for atomic hydrogen (Figs. 1-4, paras. [0015]-[0018], [0052]-[0053], [0055]-[0056], a material with a hydrogen recombination coefficient greater than 0.2 or more is coated on a surface), but Sligte does not describe or suggest wherein the component is disposed in a reticle mini environment within the patterning device environment, and wherein the component is a patterning device support, a clamp, a fiducial, an encoder, a patterning device masking apparatus, a patterning device masking apparatus motion/control module, a radiation beam uniformity adjustment apparatus, a patterning 
Kim et al. (US PGPub 2019/0196321, Kim hereinafter) discloses wherein the component is treated to suppress EUV plasma-induced contaminant release or atomic hydrogen or other radicals induced defectivity (Figs. 1-6, paras. [026], [0038]-[0045], [0047]-[0049], [0060], [0068], the photomask 200 includes a hydrogen absorber layer 130 that absorbs hydrogen radicals from outside the photomask), wherein the patterning device environment receives a radiation beam from an illumination system of a lithographic apparatus and transmits a patterned radiation beam to a projection system of the lithographic apparatus (Fig. 6, paras. [0081]-[0083], the photomask 200 receives radiation from the illumination system reflection mirrors 1501, 1502, and the photomask 200 patterns the beam and reflects the beam to projection optical system reflection mirrors 1601, 1602, 1603, and 1604), and wherein the component is disposed in a reticle mini environment within the patterning device environment (Fig. 6, the photomask 200 with hydrogen absorber layer 130 is located in the region of the photomask within main chamber 1100 separate from sub-chambers 1110 and 1120). Kim does not teach or suggest wherein the component is a patterning device support, a clamp, a fiducial, an encoder, a patterning device masking apparatus, a patterning device masking apparatus motion/control module, a radiation beam uniformity adjustment apparatus, a patterning device exchange apparatus, a patterning device actuator, a gas exhaust system, a contaminant seal configured to isolate a volume for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882